                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JOSHUA HOWARD,

                       Plaintiff,

               v.                                          Case No. 15-cv-0557-bhl

BELINDA SCHRUBBE,

                       Defendant.


                                             ORDER


       At the Court’s request, Attorneys Eduardo Castro and Anthony Anzelmo of the law firm
Husch Blackwell have agreed to represent plaintiff Joshua Howard, on a volunteer basis. Before
the Court will facilitate the representation, Howard must agree to the Regulations Governing the
Prepayment and Reimbursement of Expenses in Pro ono Cases from the District Court Pro Bono
Fund. The Court will provide Howard with a copy of the regulations. Under Paragraph A.1, the
volunteer representation will take effect only after Howard signs and returns the enclosed form
stating his agreement to be bound by the regulations.
       THEREFORE, IT IS ORDERED that Howard must sign and return the enclosed
Agreement to Reimburse Pro Bono Fund on or before April 30, 2021, if he wishes to proceed with
a lawyer in this case at no charge to him.
       IT IS FURTHER ORDERED that the Clerk’s Office send Howard a copy of the
Regulations Governing the Prepayment and Reimbursement of Expenses in Pro Bono Cases.
       IT IS FURTHER ORDERED that a copy of this order be sent to Attorneys Anthony
Anzelmo and Eduardo Castro, Husch Blackwell, 511 North Broadway, Suite 1100, Milwaukee,
Wisconsin, 53202.
       Dated at Milwaukee, Wisconsin this 9th day of April, 2021.

                                                    s/ Brett H. Ludwig
                                                    Brett H. Ludwig
                                                    United States District Judge




         Case 2:15-cv-00557-BHL Filed 04/09/21 Page 1 of 1 Document 124
